              Case 1:20-cv-11127 Document 1 Filed 06/13/20 Page 1 of 4



                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS
                                    EASTERN DIVISION

                                                      CIVIL ACTION NO.:

THOMAS STYLIANOS, JR.,                 |
                                       |
And                                    |
                                       |
DANIEL DEM                             |
          Plaintiffs                   |      COMPLAINT
                                       |
v.                                     |      Agency File #s:APP2020000888, (Appeal)
                                       |                     NRC2020009841 (Original FOIA)
UNITED STATES CITIZENSHIP              |
AND IMMIGRATION SERVICE                |
          Defendant                    |

                                           INTRODUCTION

This is an appeal of a decision of the United States Citizenship and Immigration Services
denying a FOIA request submitted by Daniel DEM’s attorney, Thomas Stylianos, Jr., as
requester for production of specific documents, previously submitted by Mr. Dem. The
government claimed exemption from disclosure of Mr. Dem’s own documents under 5 USC §
553(b)(6).

Mr. Dem, a US Citizen, wishes to bring his new wife/fiancée from Cambodia. Mr. Dem needs
the information contained in his prior Vietnamese marriage certificate and prior visa
petition which he submitted to USCIS in order to properly terminate his 2008 or 2009
marriage. Because, USCIS has for their convenience, filed Mr. Dem’s documents in
another’s file. USCIS now claims Mr. Dem and his attorney can not have copies of the
papers Mr. Dem, himself, submitted.

                                             PARTIES

1. The plaintiff Thomas Stylianos, Jr. is an attorney duly licensed in the Commonwealth of

     Massachusetts and admitted to practice before the United States District Court for the District

     of Massachusetts. He maintains an office for the practice of law at 287 Appleton Street,

     Lowell, Massachusetts. He is the Requestor and he is acting on behalf of his client Daniel

     DEM.
             Case 1:20-cv-11127 Document 1 Filed 06/13/20 Page 2 of 4



2. The plaintiff, Daniel Dem, is a natural person residing at 158 Pleasant Street, Lowell,

   Massachusetts, within the Eastern Division catchment area of the District of Massachusetts.

3. The United States Citizenship and Immigration Services is an agency of the United States

   government. It is a component of the United States Department of Homeland Security.

                                         JURISDICTION

4. Jurisdiction over this matter is vested in the district courts of the United States by 5 U.S.C.

   §552(a)(4)(B), which vests the district court of the United States with “jurisdiction to enjoin

   the agency from withholding agency records and to order the production of any agency

   records improperly withheld from the complainant.”

                                                VENUE

5. Venue in the District of Massachusetts is proper, pursuant to 5 U.S.C. §552(a)(4)(B), which

   provides that actions for judicial review of FOIA decisions may be brought, inter alia, in the

   district where the complainant resides or has a principal place of business. The plaintiffs

   reside and/or have their principal place of business within the District of Massachusetts.

                                              FACTS

6. On or about January 9, 2020, the plaintiff Thomas Stylianos, Jr. submitted a Freedom of

   Information Act request to the defendant United States Citizenship and Immigration Service

   on behalf of the plaintiff Daniel Dem. The request clearly identified Thomas Stylianos, Jr. as

   an attorney acting on behalf of Daniel Dem, who was identified by name, address and other

   identifying information.

7. The January FOIA request sought only two documents:

       a. A copy of page 1 of a visa petition filed by the plaintiff Daniel Dem with USCIS

           requesting a visa for his then wife or fiancée, Narong Iv; and
             Case 1:20-cv-11127 Document 1 Filed 06/13/20 Page 3 of 4



       b. A copy of the marriage certificate attesting to the marriage between the plaintiff

           Daniel Dem and Narong Iv, issued by government officials in Vietnam, where the

           marriage took place.

8. On January 13, 2020, the agency acknowledged the request and assigned the request a

   Control Number.

9. Originally, both of the documents sought were in the possession of the plaintiff Daniel Dem,

   and were submitted by him to USCIS in connection with his petition for a visa for Narong Iv.

10. On March 2, 2020, USCIS sent a FOIA response to the plaintiff Thomas Stylianos, Jr. stating

   that USCIS was unable to find the requested records.

11. The plaintiff filed a timely administrative appeal, which was received by USCIS which

   included subsequently discovered information.

12. On June 3, 2020, USCIS issued a decision on the administrative appeal. In its decision,

   USCIS abandoned its original position that it could not locate the records. Instead,

   USCIS now claimed that the records were in its possession, but exempt from disclosure

   because they contained identifiable personal information about the plaintiff Daniel Dem’s

   previous wife. USCIS did not consider in its decision that the documents also relate to

   the plaintiff Daniel Dem, and that Daniel Dem was the source of the documents, in that

   he is the person who filed those very documents with USCIS.

                                     PRAYER FOR RELIEF

WHEREFORE, the plaintiffs demand judgment as follows:

   a) For a permanent injunction enjoining the defendant USCIS from withholding the

       requested page 1 of the visa petition and marriage certificate from the plaintiffs;
         Case 1:20-cv-11127 Document 1 Filed 06/13/20 Page 4 of 4



b) For a mandatory injunction ordering the defendant USCIS to produce the requested

   documents to the plaintiffs;

c) For reasonable attorney’s fees and reasonable litigation costs as provided by 5 U.S.C.

   §552(a)(4)(E).

                                                THOMAS STYLIANOS, JR.,
                                                DANIEL DEM
                                                By their attorney

                                                /s/Thomas Stylianos, Jr._

                                                Thomas Stylianos, Jr.
                                                BBO# 565941
                                                287 Appleton Street
                                                Lowell, MA 01852
                                                (978) 459-5000 Phone
                                                (978) 459-3079 Fax
                                                Tom@Thomasinlowell.com
